DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 14 January 2021, withdrawing claims 9-21.  No claims have been cancelled or added via the amendment.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I-A, claims 2-8, in the reply filed on 14 January 2021 is acknowledged.
Claims 9-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim.
This application is in condition for allowance except for the presence of claims 9-21 directed to invention/species non-elected without traverse.  Accordingly, claims 9-21 have been cancelled.

Drawings
The drawing(s) filed on 29 January 2020 is/are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or 
The application has been amended as follows: 
Claims 9-21 have been cancelled (see the Election/Restrictions section above).
	

Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2 (and its dependent claims 3-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the highlighted portions in the following:
 the first word line comprises a repeating pattern of a first set of enclosures; a first set of memory elements, at least one memory element of the first set disposed within at least one enclosure of the first set of enclosures; a first bitline extending along the first direction and disposed adjacent to the first word line; and a first select line extending along a second direction that is diagonal to the first direction, the first select line is electrically connected with a first memory element of the first set of memory elements and a second memory element of a second set of memory elements, wherein the second memory element is diagonally adjacent to the first memory element.
The claim limitations are understood in light of the layouts/configurations of Figs. 28 and 34 of the present application.  Particularly, the first word lines 820 and 1120, each with a first set diagonally adjacent to each other (i.e., they are associated with adjacent word lines and in staggered locations, as shown in Figs. 28 and 34).
For example, among the closest relevant prior arts of record, US 2004/0170053 A1 (“LEE”) in Figs. 4 and 6 teaches word lines each with a set of enclosure and substantially extending in a horizontal direction in the drawings, but does not teach a first bitline extending along the horizontal direction and disposed adjacent to the first word line; and a first select line extending along a second direction that is diagonal to the horizontal direction, the first select line is electrically connected with a first memory element of a first set of memory elements and a second memory element of a second set of memory elements, wherein the second memory element is diagonally adjacent to the first memory element.
The parent/related patents and applications do not appear to claim the above specific layouts/configurations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is john.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824